Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 14-19 in the reply filed on September 15, 2022 is acknowledged.  The traversal is on the ground(s) that the search does not present an undue burden.  This is not found persuasive because Applicant’s argument is conclusory, without further explanation. Of note, the three groups are for different categories, an apparatus (classified in B33Y30/00), a method (classified in B33Y10/00), and an article (classified in B33Y80/00).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus or article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0270243) in view of Robeson (US 2017/0028618).
Regarding claim 14, El-Siblani discloses a method for forming a three-dimensional object (abstract), comprising: providing a platform (build platform 26, [0083], Fig. 7) and an oxygen soluble liquid having a build surface (carrier liquid of perfluorodecalin in place of inhibitor delivery device 44 supporting film 46, [0046] [0084-88]), the build surface and the platform defining a build region therebetween ([0067], Fig. 5C, Fig. 7); disposing a photosensitive liquid (photohardenable material 25, [0084] [0088]) on the oxygen soluble liquid (perfluorodecalin, [0084-88]); supporting the oxygen soluble liquid on an optically transparent member (semi-rigid transparent substrate 70 supporting inhibitor delivery device 44 which was replaced by the carrier liquid, [0046] [0084-88]); irradiating the build region through the optically transparent member and the oxygen soluble liquid to form a solid polymer from the photosensitive liquid (pattern generator 37, [0076]); and advancing the platform away from the build surface ([0076]). El-Siblani teaches a method substantially as claimed.
El-Siblani is not explicit as to whether a density of the oxygen soluble liquid is greater than a density of the photosensitive liquid (perfluorodecaline [0085], the oxygen soluble liquid has a high density of 1.917 g/cm3 (Applicant’s disclosure [0025])).
However, in the same field of endeavor of vat polymerization additive manufacturing of a photosensitive liquid above a liquid oxygen carrier (abstract, [0040] of Robeson), Robeson teaches wherein a density of the oxygen soluble liquid is greater than a density of the photosensitive liquid (pool of immiscible liquid with a density greater than polymerizable liquid, abstract, Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani such that the density of the oxygen soluble liquid is greater than a density of the photosensitive liquid because [0017] of Robeson teaches that the immiscible liquid should have a density of at least 1.2 g/cm3 to effect this and perflurodecaline has a higher density of 1.917 g/cm3. Separately, [0063] of Robeson teaches such a density difference so that the photosensitive liquid rests above the immiscible liquid (and not pushing it away).
	Regarding claim 15, El-Siblani as modified teaches providing an oxygen permeable membrane disposed between the photosensitive liquid and the oxygen soluble liquid (film 46 between carrier liquid and photohardenable material 25, [0084] of El-Siblani).  
Regarding claim 16, El-Siblani as modified teaches maintaining an oxygen inhibition layer (non-solidification zone with oxygen as the photohardening inhibitor to form a “dead zone” so that the solidified object does not adhere to the bottom of the basin, abstract [0006]) but is silent as to the minimum thickness.  El-Siblani as modified teaches a method substantially as claimed.
However, Robeson teaches an oxygen inhibition layer thickness of at least 20 pm (a series of ranges of at least 0.01 microns, which is at least 10,000 pm, [0095]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified El-Siblani such that the “dead zone” is at least 0.01 microns because El-Siblani is silent as to the thickness and [0095] of Robeson teaches at least 0.01 microns for a “dead zone” that has the same purpose as taught by [0059] of Robeson.
Regarding claim 18, El-Siblani as modified teaches wherein the oxygen soluble liquid is a fluorocarbon material (perfluorodecalin, [0085] of El-Siblani).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0270243) in view of Robeson (US 2017/0028618) as applied to claim 4 above, and further in view of Padilla (US 2021/0316367).

Regarding claim 17, El-Siblani as modified teaches recirculating, using a pump, the oxygen soluble liquid (pump, [0087] of El-Siblani; a pump which performs this function would be capable of performing this function). El-Siblani teaches a method substantially as claimed.
El-Siblani is silent as to the type of pump.
However, in the same field of recirculating fluid for additively manufacturing by selectively solidifying layers of liquid ([0074] [0131] [0312] of Padilla), Padilla teaches recirculating, using a peristaltic pump (peristaltic pump connected for recirculation, [0305] [0312]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of El-Siblani for the pump to be a peristaltic pump because El-Siblani is silent as to the type of pump and [0312] of Padilla teaches a peristaltic pump to recirculate fluid for vat photopolymerization (see [0131]). Accordingly, substituting the type of pump to be a peristaltic pump would have predictably obtained the result of recirculating the oxygen soluble fluid. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US 2019/0270243) in view of Robeson (US 2017/0028618) as applied to claim 4 above, and further in view of Kloke (US 2017/0319358).
Regarding claim 19, El-Siblani as modified teaches a method substantially as claimed. El-Siblani is silent so to the type of product produced.
However, in the same field of endeavor of additive manufacturing polymerized structures produced in layers by the irradiation of light radiation (abstract), Kloke teaches wherein the three-dimensional object is an artificial organ (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of El-Siblani to print an artificial organ because El-Siblani is silent as to the type of object printed and the abstract of Kloke teaches printing an artificial organ. Accordingly, substituting the type of object produced to be an artificial organ. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robeson (US 2019/0193326) teaches subject matter similar to Robeson (US 2017/0028618), cited above. Lawton (US 5,391,072) is the US equivalent of Lawton (EP 0484086) which was cited as D2 in the Written Opinion of the International Receiving Office for PCT/US21/47273 which claims similar subject matter and claims priority to the same provisional application, 63/069,317. Kloke (US 10,299,940) teaches subject matter similar to Kloke (US 2017/0319358), cited above. [0006] of Foshey (US 2021/0095141) and [0006] of Kim (US 2017/0066193) also teach 3D printing of artificial organs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                              

/LEITH S SHAFI/Primary Examiner, Art Unit 1744